Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.
In the claims:

    PNG
    media_image1.png
    722
    734
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    505
    679
    media_image2.png
    Greyscale

Cancel claim 43.

    PNG
    media_image3.png
    73
    696
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    86
    718
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    218
    681
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    710
    713
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    443
    668
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    149
    683
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    220
    696
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    49
    711
    media_image10.png
    Greyscale



REASONS FOR ALLOWANCE
Claims 42, 46-55, 57-62 and 65 are allowed.
The following is a statement for the indication of allowable subject matter:
The amendment to the claims as proposed in the examiner’s amendment overcomes the previously presented rejections.  Additional search and consideration does not present any new rejections.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should clearly be labeled Comments on Statements of Reasons for Allowance.


CORRESPONDENCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA PAGONAKIS whose telephone number is (571)270-3505.  The Examiner works a flexible schedule and can usually be reached Monday-Friday 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Wu-Cheng Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






AP

/ANNA PAGONAKIS/
Primary Examiner, Art Unit 1628